Per Curiam.
A taxicab going east on Eleventh street in the city of Minneapolis and a touring car going north on Marquette avenue collided where thejse two streets intersect at right angles. Plaintiff was seated in the rear seat of the touring car, and claims to have wrenched her back from the jolt of the collision. The jury awarded her damages, and defendant, the owner of the taxicab, appeals from the order denying a new trial. The witnesses for plaintiff testified that the taxicab was approaching the intersection at about twice the speed the touring car was approaching it, and that the touring car *477passed the south line of Eleventh street when the taxicab was some 30 or 40 feet west of the west line of Marquette avenue. The witnesses for defendant testify to exactly the reverse as to the relative speed and position of the two cars as they entered or approached the intersection. There were four witnessess on each side as to the occurrence of the collision. It is clear that upon such conflicting testimony this court has no right to vacate the verdict, finding defendant negligent and plaintiff free from negligence, approved as it is by the trial court.
Nor can we say that the damages, as reduced, are excessive. The injury is located by plaintiff and her medical experts in the sacro-illiac joint, a part of the human anatomy sufficiently obscure in its functioning to have given rise, of late, for a workable combination between a plaintiff’s subjective symptoms and medical experts’ opinions to draw largé verdicts from jurorls. . And in this case, it might well be doubted that plaintiff was injured as and to the extent claimed by her from the fact that, within a few months after the injury, she participated in such vigorous exercise as dancing, for we understand that an injury to this joint affects locomotion. But, after all, we must, on the question of such injuries and compensation therefor, defer to the judgment of the jurors and the trial court who in addition to knowledge of this dancing episode had also the opportunity to note the physical appearance and movements of plaintiff during the trial.
We cannot sustain defendant’s claim that plaintiff’s negligence appeared, as a matter of law, from her admission that she rode as an invitee of the owner of the touring car at a speed of from 15 to 20 miles an hour for several blocks, without protesting, immediately before the collision occurred.
It is said this was within a city district where section 2635, G. S. 1913, as amended, makes a greater speed than ten miles an hour unreasonable and negligent. Plaintiff was not driving and had no control over the driver. The touring car was being driven along wide, level, paved and dry streets at a time in the evening when there wajs comparatively little driving on down town streets. The statute does not say that a speed of more than ten miles per hour shall be conclusive of negligent or excessive speed; it is only made prima facie evidence that it is greater than is reasonable or proper. And we do not think that a person riding with one going at a ¡speed of 20 miles an hour, under the conditions existing at the time in question, can be held, as a matter of law, to be guilty of contributory negligence if the driver collides with another car.
Order affirmed.